DETAILED ACTION
This office action is responsive to communication(s) filed on 10/28/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-15 are pending and are currently being examined.
Claims 1 and 14-15 are independent.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “if the icon generation mode is configured as an all-icon mode, generating a thumbnail of icons of the at least two selected hosted applications, and determining the thumbnail as the icon of the combined hosted application” (claim 11) and “if the icon generation mode is configured as a custom mode, receiving an icon selection operation, determining at least two icons indicated by the icon selection operation from the icons of the at least two selected hosted applications, generating a thumbnail of the at least two icons, and determining the thumbnail of the at least two icons as the icon of the combined hosted application” (claim 11)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the subject matter covers signals per se. For example, a propagating electrical or electromagnetic signal (See MPEP § 2106.I.). Per the notice titled “Subject Matter Eligibility of Computer Readable Media" (Jan. 2010), a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim(s) to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation “non-transitory” to the claim.

Specification
The disclosure is objected to because of the following informalities: 
[   ]
Appropriate correction is required.

Claim Objections
Claim [ ] objected to because of the following informalities:  
[    ]
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(1st)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) [ ] are/is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was/were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

NNNNNNN
Dependent claims #### and #### are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-4 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites the limitation “the selected hosted application” in the phrase “wherein the launch page is a page of the selected hosted application”. There is insufficient antecedent basis for this limitation in the claim. Claims 9 also recites “the selected hosted application”, which also lacks antecedent basis.  For compact prosecution purposes only, the examiner interprets the limitations as 
“wherein the launch page is a page of one of the selected hosted applications ” (claim 3) 
and “a page selection operation on a target page of one of the selected hosted applications ” (claim 9). 

Dependent claim 4 is also rejected as it depends on claim 3.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 

Claim(s) NNNNNNN is/are directed to a method/computer-readable medium/electronic device for accomplishing the steps/functions (or containing the steps reflective of the functions) of the method/computer-readable medium/electronic device in claim NNNNN, and are rejected using similar rationale(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) [  ]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park; Mi-ju et al. (hereinafter Park – US 20100100903 A1) Quine; Daniel Nicholas (hereinafter Quine – US 20120290955 A1) in view of Jobs; Steven P. et al. (hereinafter Jobs – US 20080122796 A1).
Claim(s) 1-2, 10 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine; Daniel Nicholas (hereinafter Quine – US 20120290955 A1) in view of Klask; Kenneth J. et al. (hereinafter Klask – US 20110214078 A1).
(creat$3 near4 (page webpage)) And ((page webpage) with selected with (add$3) with ((applet widget plug ADJ in (mini quick) ADJ (app apps application$1)) 
Claim(s) NNNNNNN is/are directed to a method/computer-readable medium/electronic device for accomplishing the steps/functions (or containing the steps reflective of the functions) of the method/computer-readable medium/electronic device in claim NNNNN, and are rejected using similar rationale(s).

Independent Claim 1:
Quine teaches A method, implemented at a terminal device, for generating a hosted application, the terminal device being installed with a host application in which there are at least two hosted applications which operate with dependence on the host application, the method comprising: (method(s) performed by client device(s) 104 [terminal device] with installed web browser [the terminal device being installed with a host application], in which cloud-based applications are executed primarily or entirely, ¶¶  64 and 71-80 and figs. 1 and 2A)
in response to detecting a user preset operation, (in response determining [detecting] that a designer/user has provided proper information [user preset operation], such as userid and/or password, ¶¶ 114 and 136-138, a user is allowed access to a number of menus, palettes, toolbars, and/or workspaces, ¶¶ 112 and 138, for designing pages for a cloud-based application, ¶ 138), 
displaying a page containing identifiers of the at least two hosted applications; (in response determining [detecting] that a designer/user has provided proper information [user preset operation], such as userid and/or password, ¶¶ 114 and 136-138, a user is allowed access to [or display of and interaction with] a number of menus, palettes, toolbars, and/or workspaces, ¶¶ 112, 121, and 138, for designing pages for a cloud-based application, ¶ 138. For example, the development environment/GUI 400 [a page], which includes widget palette 410 including icons and names of more than two widgets [containing identifiers of the at least two hosted applications], ¶¶ 121-127 and fig. 4)
Quine: [0114] The authentication module 320 may ensure that designers and users accessing cloud-based applications are properly logged into the system. The authentication module 320 may also control access to individual application models and database models. For example, the application model 312 and/or database model 314 may have an access control list that defines the designers and users that are authorized to use the model. Via the authentication module 320, the execution platform 308 may allow or deny a particular designer or user access to a particular application model or database model. In order for a designer or user to be authenticated, the designer or user may be required to provide representations of their userid and/or password to the authentication module 320. These representations may be provided directly, or through a web authentication method such as OAuth, OpenID, the Security Assertion Markup Language (SAML), and/or X.509, among other possibilities. In some embodiments, some or all users may only have access to certain modes of the distributed software architecture 300. For example, some users may only be able to access the run mode 306.
[0065] Some advantages of a cloud-based application can be illustrated in the following example of a cloud-based email application. In this example, a user with an email account at a service provider may be able to log on to that email account from a PC web browser. As part of the process of logging on, or soon thereafter, the web browser can contact a cloud-based server device. This server device stores the user's email spool (e.g., the user's email messages, including new messages and old messages stored for potential later use). The server device may also store the user's email settings, such as the email application's configuration options that the user has selected.
[0136] FIGS. 5 and 6 depict examples, in the form of ladder diagrams 500 and 600, of how information could flow through the distributed software architecture 300 in order to facilitate the development of cloud based applications. At a block 502, an entity, (e.g., a designer, remote computer, etc.) uses the software architecture 300 to create a cloud-based application. This block may involve the entity providing at least some information regarding the cloud-based application to the execution platform 308. At a block 504, in response to this information, the execution platform 308 may transmit an authentication request to the authentication module 320. The authentication request may include, for example, a representation of the entity's account or credentials (e.g., a userid and/or password).
[0137] At a block 506, after receiving the authentication request, the authentication module 320 may determine that the entity is authorized to create a cloud-based application via the software architecture 300. This authorization may involve, for example, the authentication module 320 looking up the entity's credentials in a credential repository. Based on information associated with the credentials, the authentication module 320 may determine that the entity has been granted the ability to create the cloud-based application. Accordingly, at a block 508, the authentication module 320 may transmit an authentication approval to the execution platform 308.
[0323] In some embodiments, the development environment may provide one or more ways of sharing compound widgets between designers of a cloud-based application. In one embodiment, compound widget definitions may be exported via the "Widget" drop-down menu in the menus 402 toolbar, and transmitted to another designer by, for example, e-mail, instant message, or some other mechanism. Additionally or alternatively, a menu option may provide the designer with access to a central repository of compound widgets, perhaps stored at server 101, or at some other remote computing device. Similarly, the designer may access the remote repository and select compound widgets to download and add to the widget palette 410, which may then be stored within the development environment 400 and/or application model datastore 102 for use in designing current or future applications.
Jobs: [0070] FIGS. 51A-51B illustrate exemplary user interfaces for creating a widget in accordance with some embodiments.
Park: target widget = widget group 
[0054] The generation unit 240 generates various menus on a graphical user interface (GUI) or on-screen display (OSD) in order to provide a user with the menus. The generation unit 240 adds the generated menu to the image signal input from the AV processing unit 220 and outputs the image signal having the menu to the display unit 250. The menu generated by the generation unit 240 may be a widget list including one or more widgets.
[0064] If a user selects a first mode to automatically sort target widgets related to a channel, the widget display mode is set to "automatic-channel" and the set widget display mode "automatic-channel" is stored in storage unit 260. Accordingly, if a user views the first channel, the controlling unit 290 automatically sorts target widgets related to the first channel, and causes the target widgets related to the first channel to be displayed together with the program on the display unit 250 as shown in FIG. 4C. The target widgets related to the first channel may be related to the programs provided by the first channel or may be various widgets related to the broadcast station which provides the first channel.
[0075] A user may select two or more widgets from among the plurality of widgets and group the selected widgets. For example, if a user requests that widgets be grouped, the generation unit 240 generates a group menu for widgets as shown in FIG. 7A. The group menu for widgets may display displayable widgets. A user selects desired widgets from the displayable widgets, groups the selected widgets into a widget list, and allocates a title to the widget list. For example, if a user checks Widget 1, Widget 5, and Widget 6, and presses a button "Group" on the display illustrated in FIG. 7A, the generation unit 240 generates a UI to set a title for the widget list as shown in FIG. 7B.
in response to detecting a selection operation on at least two identifiers of the identifiers of the at least two hosted applications, determining at least two selected hosted applications indicated by the at least two identifiers; (a compound widget is created from a plurality of selected [in response to detecting a selection operation] widgets [on at least two identifiers of the identifiers of the at least two hosted applications], Abstract and ¶ 291, among others)
and generating a combined hosted application based on the at least two selected hosted applications, (a compound widget [combined hosted application] is created [generating] from a plurality of selected widgets [based on the at least two identifiers of the identifiers of the at least two hosted applications], Abstract and ¶ 291, among others)
wherein the combined hosted application [is generated within a page] for displaying any one or more of the at least two selected hosted applications. (the widgets of the compound widget are displayed within a page, Abstract and ¶¶ 127 and 300 and fig. 23, among others)
Abstract
A display apparatus and a method for displaying a widget thereon are provided. The display apparatus includes a generation unit which generates a displayable target widget, a display unit which displays the generated target widget, and a controlling unit which processes one or more target widgets related to a program a user is viewing so that the target widgets are displayed.
Quine does not appear to expressly teach
that the generated combined hosted application “comprises a page” 
 However, Klask teaches/suggests the concept(s) of adding new webpages comprises one or more widgets [combined hosted application], ¶ 62 and figs. 8-9. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Quine to include the concept(s) of adding new webpages [combined hosted application] comprises one or more widgets, as taught/suggested by Klask.
One would have been motivated to make such a combination in order to improve the functionalities offered by the method by including the function of adding/generating pages, Klask ¶ 62.
However, Quine suggests the concept(s) of that the generated combined hosted application “comprises a page”. A designer may add widgets on a page (of a stack of pages) containing no widgets, ¶ 127, and that each page may contain one or more widgets, ¶ 6. It is interpreted that when a designer designs a page by adding a single widget (e.g., compound widget) to a page, e.g., an empty page, that this widget is being used in creating the page, and as such that this suggests that the generated combined hosted application “comprises a page”.  

Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Quine to include the concept(s) of that the generated combined hosted application “comprises a page”, as suggested by Quine. 
One would have been motivated to make such a combination in order to improve the flexibility of the device by allowing simple way interface for designed complex and non-complex web applications with pages that contain multiple or single widgets, ¶¶ 285.
In combination, Quine, as modified, teaches/suggests 
that the generated combined hosted application “comprises a page” (Quine teaches generating of a combined hosted application based on selecting at least two widget identifiers, as explained above. Quine further teaches widgets, such as a designer may add widgets on a page (of a stack of pages) containing no widgets, ¶ 127, and that each page may contain one or more widgets, ¶ 6. Klask teaches/suggests the concept(s) of adding new webpages comprises one or more widgets [combined hosted application], ¶ 62 and figs. 8-9)

Claim 2:
	The rejection of claim 1 is incorporated. Quine, as modified, further teaches
wherein the method further comprising: in response to detecting a launch operation on the combined hosted application, displaying a homepage of the combined hosted application, wherein the homepage comprises a page for displaying at least one selected hosted application (As explained above, Quine as modified by Klask suggests that the generated combined hosted application “comprises a page”. Quine teaches A page [homepage] containing the one or more widgets is opened/displayed in response to detecting a user selection of a page on a page toolbar 406, Quine ¶¶ 124-125 and Quine figs. 4, 8, 20, 23, 25-27 and 30. As modified, the page [combined hosted application] is interpreted as homepage of the hosted application at least because it houses/displays the contents [hosted applications] of the page [combined hosted application], Quine Abstract and ¶¶  99, 127 and 300 and fig. 23). 

The rejection of claim NNN is incorporated. <<refA>> teaches
 An electronic device, comprising:
	one or more processors;
	and storage means for storing one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors:
	in response to detecting a user preset operation, display a page containing identifiers of the at least two hosted applications;
	in response to detecting a selection operation on at least two identifiers of the identifiers of the at least two hosted applications, determine at least two selected hosted applications indicated by the at least two identifiers;
	and generate a combined hosted application based on the at least two selected hosted applications, wherein the combined hosted application comprises a page for displaying any one or more of the at least two selected hosted applications. 

Claim 15:
	The rejection of claim NNN is incorporated. <<refA>> teaches
 A computer readable storage medium storing computer programs thereon, the computer programs, when executed by a processor, cause the processor to:
	in response to detecting a user preset operation, display a page containing identifiers of the at least two hosted applications;
	in response to detecting a selection operation on at least two identifiers of the identifiers of the at least two hosted applications, determine at least two selected hosted applications indicated by the at least two identifiers;
	and generate a combined hosted application based on the at least two selected hosted applications, wherein the combined hosted application comprises a page for displaying any one or more of the at least two selected hosted applications. 

Claim 10:
	The rejection of claim 2 is incorporated. Quine, as modified, further teaches
wherein the generating the combined hosted application comprising: generating a profile for the combined hosted application, wherein the profile comprises a path to configuration information on the page of each of the at least two selected hosted applications and name and/or identifier of each of the at least two selected hosted applications; (As explained for claim 1, Quine teaches generating a combined hosted application based on at least two selected hosted applications, and Klask suggests that the generated combined hosted application “comprises a page”. Quine further teaches that an application/data model may include representations [profile] of pages and widgets, which include names of each page and widget, among other things, ¶¶  101 and 149. Klask further teaches that creation of a GUI page includes generating an XML project file [profile], wherein the file species a path to widget information [path to configuration information on the page of a widget(s) on the page], and includes names of the GUI page and widgets of the page, such as “Page_1” “CrushedIce” [line 1024, fig. 10A] and “InvisibleButton” [line 1035, fig. 10A], ¶¶ 79-82 and figs. 10A-10B.)
and after displaying the homepage of the combined hosted application, the method further comprising: in response to detecting a display operation on the homepage indicative of displaying a page of any one of the at least two selected hosted applications (Quine teaches that a page is displayed based on a switching [display operation] from one mode to another or from one page to another, ¶¶ 123-124. In Quine, as modified, the page [combined hosted application] is interpreted as homepage of the hosted application at least because it houses/displays the contents [hosted applications] of the page [combined hosted application], Quine Abstract and Quine ¶¶  99, 127 and 300 and fig. 23. Quine further teaches the display of widget names, e.g., “OK” and “Cancel”, ¶¶ 6-7, 130-131 and fig. 4, and page names, such as “Page 1” and “Page 2”, ¶¶ 125 and 132), 
reading configuration information on the page of the selected hosted application according to the path to the configuration information on the page of the selected hosted application in the profile, and displaying the page of the selected hosted application and displaying the name and/or identifier of the selected hosted application. (Quine further teaches that pages may be displayed based on accessing an application/data model of an application represented by a stack of related pages containing related metadata, such as names and identifiers, ¶¶ 6-7 and 149)

Claim 13:
	The rejection of claim 1 is incorporated. Quine further teaches
wherein the method further comprising: displaying information indicating that a name is to be determined, determining characters indicated by the name input operation in response to detecting the name input operation; (the user is allowed to set values [name input operation] for a compound widget name, e.g., “Search Sports Scores”, ¶¶ 292-293 and 302-303, e.g., by using an input device such as keyboard, ¶ 75)
and determining the characters as the name of the combined hosted application. (the user is allowed to set values for a compound widget name, e.g., “Search Sports Scores” [determining the characters], ¶¶ 292-293 and 302-303, e.g., by using an input device such as keyboard, ¶ 75)


LKlKlask teaches A method, implemented at a terminal device, for generating a hosted application, the terminal device being installed with a host application in which there are at least two hosted applications which operate with dependence on the host application, the method comprising: (at least figs. 5 and 8-9 and ¶¶ 46-47 and 61-78)
in response to detecting a user preset operation, (in response to a user selection of an add button 804, ¶ 62 and fig. 8), 
displaying a page containing identifiers of the at least two hosted applications; (a)
Quine: [0114] The authentication module 320 may ensure that designers and users accessing cloud-based applications are properly logged into the system. The authentication module 320 may also control access to individual application models and database models. For example, the application model 312 and/or database model 314 may have an access control list that defines the designers and users that are authorized to use the model. Via the authentication module 320, the execution platform 308 may allow or deny a particular designer or user access to a particular application model or database model. In order for a designer or user to be authenticated, the designer or user may be required to provide representations of their userid and/or password to the authentication module 320. These representations may be provided directly, or through a web authentication method such as OAuth, OpenID, the Security Assertion Markup Language (SAML), and/or X.509, among other possibilities. In some embodiments, some or all users may only have access to certain modes of the distributed software architecture 300. For example, some users may only be able to access the run mode 306.
[0065] Some advantages of a cloud-based application can be illustrated in the following example of a cloud-based email application. In this example, a user with an email account at a service provider may be able to log on to that email account from a PC web browser. As part of the process of logging on, or soon thereafter, the web browser can contact a cloud-based server device. This server device stores the user's email spool (e.g., the user's email messages, including new messages and old messages stored for potential later use). The server device may also store the user's email settings, such as the email application's configuration options that the user has selected.
[0136] FIGS. 5 and 6 depict examples, in the form of ladder diagrams 500 and 600, of how information could flow through the distributed software architecture 300 in order to facilitate the development of cloud based applications. At a block 502, an entity, (e.g., a designer, remote computer, etc.) uses the software architecture 300 to create a cloud-based application. This block may involve the entity providing at least some information regarding the cloud-based application to the execution platform 308. At a block 504, in response to this information, the execution platform 308 may transmit an authentication request to the authentication module 320. The authentication request may include, for example, a representation of the entity's account or credentials (e.g., a userid and/or password).
[0137] At a block 506, after receiving the authentication request, the authentication module 320 may determine that the entity is authorized to create a cloud-based application via the software architecture 300. This authorization may involve, for example, the authentication module 320 looking up the entity's credentials in a credential repository. Based on information associated with the credentials, the authentication module 320 may determine that the entity has been granted the ability to create the cloud-based application. Accordingly, at a block 508, the authentication module 320 may transmit an authentication approval to the execution platform 308.
[0323] In some embodiments, the development environment may provide one or more ways of sharing compound widgets between designers of a cloud-based application. In one embodiment, compound widget definitions may be exported via the "Widget" drop-down menu in the menus 402 toolbar, and transmitted to another designer by, for example, e-mail, instant message, or some other mechanism. Additionally or alternatively, a menu option may provide the designer with access to a central repository of compound widgets, perhaps stored at server 101, or at some other remote computing device. Similarly, the designer may access the remote repository and select compound widgets to download and add to the widget palette 410, which may then be stored within the development environment 400 and/or application model datastore 102 for use in designing current or future applications.
Jobs: [0070] FIGS. 51A-51B illustrate exemplary user interfaces for creating a widget in accordance with some embodiments.
Park: target widget = widget group 
[0054] The generation unit 240 generates various menus on a graphical user interface (GUI) or on-screen display (OSD) in order to provide a user with the menus. The generation unit 240 adds the generated menu to the image signal input from the AV processing unit 220 and outputs the image signal having the menu to the display unit 250. The menu generated by the generation unit 240 may be a widget list including one or more widgets.
[0064] If a user selects a first mode to automatically sort target widgets related to a channel, the widget display mode is set to "automatic-channel" and the set widget display mode "automatic-channel" is stored in storage unit 260. Accordingly, if a user views the first channel, the controlling unit 290 automatically sorts target widgets related to the first channel, and causes the target widgets related to the first channel to be displayed together with the program on the display unit 250 as shown in FIG. 4C. The target widgets related to the first channel may be related to the programs provided by the first channel or may be various widgets related to the broadcast station which provides the first channel.
[0075] A user may select two or more widgets from among the plurality of widgets and group the selected widgets. For example, if a user requests that widgets be grouped, the generation unit 240 generates a group menu for widgets as shown in FIG. 7A. The group menu for widgets may display displayable widgets. A user selects desired widgets from the displayable widgets, groups the selected widgets into a widget list, and allocates a title to the widget list. For example, if a user checks Widget 1, Widget 5, and Widget 6, and presses a button "Group" on the display illustrated in FIG. 7A, the generation unit 240 generates a UI to set a title for the widget list as shown in FIG. 7B.
in response to detecting a selection operation on at least two identifiers of the identifiers of the at least two hosted applications, determining at least two selected hosted applications indicated by the at least two identifiers; ()
and generating a combined hosted application based on the at least two selected hosted applications, ()
wherein the combined hosted application comprises a page for displaying any one or more of the at least two selected hosted applications. ()


Quine ¶¶ 114 and 136-138, a user is allowed access to [or display of and interaction with] a number of menus, palettes, toolbars, and/or workspaces, ¶¶ 112, 121, and 138, for designing pages for a cloud-based application, ¶ 138. For example, the development environment/GUI 400 [a page], which includes widget palette 410 including icons and names of more than two widgets [containing identifiers of the at least two hosted applications], ¶¶ 121-127 and fig. 4
Independent Claims 14 and 15:
Claims 14 and 15 are directed to an electronic device and storage medium for accomplishing the method of claim 1, and are rejected based on similar rationale(s).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine (US 20120290955 A1) in view of Klask (US 20110214078 A1), as applied to claim 2 above, and further in view of Karunamuni; Chanaka G. et al. (hereinafter Karunamuni – US 20150346929 A1) and Lin; Gang et al. (hereinafter Lin – US 20200142554 A1).

Fig 5aa (sheet 33)

Claim 3:
	The rejection of claim 2 is incorporated. Quine, as modified, further teaches 
and wherein the launch page is a page of the one of the selected hosted applications  (As explained above, Quine as modified by Klask suggests that the generated combined hosted application “comprises a page”. As modified, the page [combined hosted application] is interpreted as homepage of the hosted application at least because it houses the contents [e.g., widgets] of the page [combined hosted application], Quine Abstract and ¶¶ 127 and 300 and fig. 23. The homepage is also considered a launch page, as it displays the content when the page is opened/launched, e.g., by using the page toolbar, Quine ¶¶ 124-125 and Quine figs. 4, 8, 20, 23, 25-27 and 30)
Quine does not appear to expressly teach 
wherein the homepage is a tab page; the displaying the homepage of the combined hosted application comprising: displaying the identifiers of the at least two selected hosted applications in an identifier display area of the tab page and displaying a launch page in a page display area of the tab page, wherein the identifier display area comprises at least two subareas for displaying the identifiers of the selected hosted applications, and the number of the subareas is identical with the number of selected hosted applications.
However, Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon identifying a webpage associate with each of the number of tabs [the number of subareas is identical with the number of selected hosted applications], ¶ 216 and fig. 7A, wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, ¶ 217 and fig. 7A.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Quine to include the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon identifying a webpage associate with each of the number of tabs [the number of subareas is identical with the number of selected hosted applications], wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, as taught/suggested by Karunamuni.
One would have been motivated to make such a combination in order to more efficiently organize the display of large number of content, Karunamuni ¶¶ 4 and ¶¶ 31-32.


Quine [0125] In combination, the stack toolbar 404 and page toolbar 406 may allow a designer to select a specific page of a specific cloud-based application, and this selected page may be displayed in the development environment 400. For example, as shown in FIG. 4, the designer has selected "test5" on the stack toolbar 404, and "Page 1" on the page toolbar 406. Thus, the development environment 400 may display, in the application workspace 414, a representation of the selected page of the selected stack (e.g., Page 1 of the test5 stack).

Quine further teaches that an application may be represented by a stack of related pages, ¶ 6, and the displaying of a first page of the stack, ¶ 109.
Quine, as modified, does not appear to expressly teach 
that the page is a “launch” page
and wherein the launch page is a page of the combined hosted application. 
However, Lin teaches/suggests the concept(s) of navigation through a plurality of user interface pages, wherein one of pages is identified as a home page [launch page]. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Quine to include the concept(s) of NNNNNNN, as taught/suggested by Lin.
One would have been motivated to make such a combination in order to NNNNNNNNNNN, Lin NNN.
In combination, Quine, as modified, teaches/suggests 
wherein the homepage is a tab page; the displaying the homepage of the combined hosted application comprising: displaying the identifiers of the at least two selected hosted applications in an identifier display area of the tab page and displaying a launch page in a page display area of the tab page, wherein the identifier display area comprises at least two subareas for displaying the identifiers of the selected hosted applications, and the number of the subareas is identical with the number of selected hosted applications (As explained above, Quine as modified by Klask suggests that the generated combined hosted application “comprises a page”. As modified, the page [combined hosted application] is interpreted as homepage of the hosted application at least because it houses the contents [hosted applications] of the page [combined hosted application], Quine Abstract and ¶¶ 127 and 300 and fig. 2. As such, the homepage is also considered a launch page, as it displays the content when the page is opened/launched, e.g., by using the page toolbar, Quine ¶¶ 124-125 and Quine figs. 4, 8, 20, 23, 25-27 and 30. Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon identifying a webpage associate with each of the number of tabs [the number of subareas is identical with the number of selected hosted applications], ¶ 216 and fig. 7A, wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, ¶ 217 and fig. 7A)
and wherein the launch page is a page of the one of the selected hosted applications  (As explained above, Quine as modified by Klask suggests that the generated combined hosted application “comprises a page”. As modified, the page [combined hosted application] is interpreted as homepage of the hosted application at least because it houses the contents [hosted applications] of the page [combined hosted application], Quine Abstract and ¶¶ 127 and 300 and fig. 23. The homepage is also considered a launch page, as it displays the content when the page is opened/launched, e.g., by using the page toolbar, Quine ¶¶ 124-125 and Quine figs. 4, 8, 20, 23, 25-27 and 30)

Claim 4:
	The rejection of claim 3 is incorporated. Quine, as modified, further teaches
wherein the method further comprising: in response to detecting a selection operation on one of the subareas, highlighting the selected subarea or highlighting the identifier in the selected subarea, and displaying a page of the selected hosted application indicated by the identifier in the selected subarea in the page display area; (Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon identifying a webpage associate with each of the number of tabs [the number of subareas is identical with the number of selected hosted applications], ¶ 216 and fig. 7A, wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, ¶ 217 and fig. 7A)
and in response to detecting a display area operation on the page display area, executing instructions corresponding to the display area operation on the page displayed in the page display area. (Quine further teaches that when a page element [e.g., button widget] is clicked, an execution platform performs functions of the widget, e.g., saving/entered data into a database, ¶¶ 161- 162)

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine (US 20120290955 A1) in view of Klask (US 20110214078 A1), as applied to claim 2 above, and further in view of Hughes; John M. et al. (hereinafter Hughes – US 20090192849 A1)and Lin; Gang et al. (hereinafter Lin – US 20200142554 A1).




Concept of Snap to grid pages
Claim 5:
	The rejection of claim 2 is incorporated. Quine does not appear to expressly teach
wherein the displaying the homepage of the combined hosted application comprising: displaying a page of each of the at least two selected hosted applications in split screens in the homepage of the combined hosted application;
and in response to detecting a page operation on a page of one of the selected hosted applications displayed in split screens, executing instructions corresponding to the page operation on the page of the one of the selected hosted applications displayed in split screens. 
However, Hughes teaches/suggests the concept(s) of displaying multiple widgets in a main content area, which are displayed simultaneously in such that no widget covers up another [split screens], ¶¶ 132-133 and fig. 3, and wherein such widgets may have functionalities, such as for composing new message, ¶¶ 82 and fig. 3, and for controlling the size of widgets, ¶¶ 139-140 and figs. 3-4. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Quine to include the concept(s) of displaying multiple widgets in a main content area, which are displayed simultaneously in such that no widget covers up another [split screens], and wherein such widgets may have functionalities, such as for composing new message, and for controlling the size of widgets, as taught/suggested by Hughes.
One would have been motivated to make such a combination in order to improve the display flexibility of the interface provided by the method, Hughes ¶ 131.
In combination, Quine, as modified, teaches/suggests 
wherein the displaying the homepage of the combined hosted application comprising: displaying a page of each of the at least two selected hosted applications in split screens in the homepage of the combined hosted application; (Quine, as modified in claim 2 teaches displaying a homepage. Hughes teaches/suggests the concept(s) of displaying multiple widgets in a main content area, which are displayed simultaneously in such that no widget covers up another [split screens], ¶¶ 132-133 and fig. 3, and wherein such widgets may have functionalities, such as for composing new message, ¶¶ 82 and fig. 3, and for controlling the size of widgets, ¶¶ 139-140 and figs. 3-4)
and in response to detecting a page operation on a page of one of the selected hosted applications displayed in split screens, executing instructions corresponding to the page operation on the page of the one of the selected hosted applications displayed in split screens. (Quine, as modified in claim 2 teaches displaying a homepage. Hughes teaches/suggests the concept(s) of displaying multiple widgets in a main content area, which are displayed simultaneously in such that no widget covers up another [split screens], ¶¶ 132-133 and fig. 3, and wherein such widgets may have functionalities, such as for composing new message, ¶¶ 82 and fig. 3, and for controlling the size of widgets, ¶¶ 139-140 and figs. 3-4)

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine (US 20120290955 A1) in view Klask (US 20110214078 A1), as applied to claim 2 above, and further in view of NNNNNNNHughes; John M. et al. (hereinafter Hughes – US 20090192849 A1)and Lin; Gang et al. (hereinafter Lin – US 20200142554 A1).



(applets! plug ADJ ins! widgets! (mini quick) adj2 (applications! apps! )
(homepage home ADJ page (start$3 land$3 initial welcome main front cover) adj2 (page webpage web ADJ page))


((homepage home adj page main adj page) WITH ((applet widget plug ADJ in (mini quick) ADJ (app apps application$1)) near4 (group set grouping))) AND (715.clas. G06f3/048-05.cpc.) AND (@AD<"20190428" OR @PD<"20190428" OR @RLAD< "20190428" OR @PRAD<"20190428")

Claim 6:
	The rejection of claim 2 is incorporated. Quine, as modified, further teaches
and in response to detecting a page switching operation, switching the page displayed […] from the page of the one of the selected hosted applications to a page of another one of the at least two selected hosted applications (Quine teaches switching to different pages in response to detecting a user selection of a page on a page toolbar 406, Quine ¶¶ 124-125 and Quine figs. 4, 8, 20, 23, 25-27 and 30)
Quine can be interpreted as teaching a full screen display mode, since the pages displaying the widgets appear to be displayed on an entire [full screen] application workspace, e.g., figs. 8, 20 and 23. Nevertheless, for argument’s sake, the examiner assumes that Quine does not teach 
wherein the displaying the homepage of the combined hosted application comprising: displaying a page of one of the at least two selected hosted applications in full screen in the homepage of the combined hosted application
and that the switched page is displayed “in full screen”
However, Hughes teaches/suggests the concept(s) of a main content display area designed to display multiple widgets that is also configured to display a single widget in a full screen mode, such that the widget covers the entire main content display area, ¶¶ 132-133 and 139-140 and figs. 3-4. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Quine to include the concept(s) of a main content display area designed to display multiple widgets that is also configured to display a single widget in a full screen mode, such that the widget covers the entire main content display area, as taught/suggested by Hughes.
One would have been motivated to make such a combination in order to improve the display flexibility of the interface provided by the method, Hughes ¶ 131.
In combination, Quine, as modified, teaches/suggests 
wherein the displaying the homepage of the combined hosted application comprising: displaying a page of one of the at least two selected hosted applications in full screen in the homepage of the combined hosted application and that the switched page is displayed “in full screen” (Quine teaches displaying a homepage of the combined hosted application, as explained above for claim 2. Hughes teaches/suggests the concept(s) of a main content display area designed to display multiple widgets that is also configured to display a single widget in a full screen mode, such that the widget covers the entire main content display area, ¶¶ 132-133 and 139-140 and figs. 3-4)

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine (US 20120290955 A1) in view of Klask (US 20110214078 A1), as applied to claim 2 above, and further in view of Karunamuni (US 20150346929 A1) and Hughes (US 20090192849 A1)and Lin; Gang et al. (hereinafter Lin – US 20200142554 A1).

Claim 7:
	The rejection of claim 2 is incorporated. Quine does not appear to expressly teach
in response to detecting a user-triggered operation on a page edge of the page displayed […], displaying the identifiers of the at least two selected hosted applications at the page edge; 
and in response to detecting an area selection operation in an identifier area where one of the identifiers of the at least two selected hosted applications displayed at the page edge is located, displaying a page of the selected hosted application indicated by the one of the identifiers.
However, Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar at the top edge of a page, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon [identifiers] identifying a webpage associate with each of the number of tabs, ¶ 216 and figs. 7A and 8A, wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, ¶ 217 and fig. 7A.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Quine to include the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon identifying a webpage associate with each of the number of tabs [the number of subareas is identical with the number of selected hosted applications], wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, as taught/suggested by Karunamuni.
One would have been motivated to make such a combination in order to more efficiently organize the display of large number of content, Karunamuni ¶¶ 4 and ¶¶ 31-32.
Quine can be interpreted as teaching a full screen display mode, since the pages displaying the widgets appear to be displayed on an entire [full screen] application workspace, e.g., figs. 8, 20 and 23. Nevertheless, for argument’s sake, the examiner assumes that Quine does not teach:
wherein the displaying the homepage of the combined hosted application comprising: displaying a page of one of the at least two selected hosted applications in full screen in the homepage of the combined hosted application, and that the displayed page displayed in response to the user-triggered operation is displayed “in full screen”. 
However, Hughes teaches/suggests the concept(s) of a main content display area designed to display multiple widgets that is also configured to display a single widget in a full screen mode, such that the widget covers the entire main content display area, ¶¶ 132-133 and 139-140 and figs. 3-4. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Quine to include the concept(s) of a main content display area designed to display multiple widgets that is also configured to display a single widget in a full screen mode, such that the widget covers the entire main content display area, as taught/suggested by Hughes.
One would have been motivated to make such a combination in order to improve the display flexibility of the interface provided by the method, Hughes ¶ 131.
In combination, Quine, as modified, teaches/suggests 
wherein the displaying the homepage of the combined hosted application comprising: displaying a page of one of the at least two selected hosted applications in full screen in the homepage of the combined hosted application; (Quine teaches displaying a homepage of the combined hosted application, as explained above for claim 2. Hughes teaches/suggests the concept(s) of a main content display area designed to display multiple widgets that is also configured to display a single widget in a full screen mode, such that the widget covers the entire main content display area, ¶¶ 132-133 and 139-140 and figs. 3-4)
in response to detecting a user-triggered operation on a page edge of the page displayed in full screen, displaying the identifiers of the at least two selected hosted applications at the page edge; (Hughes teaches/suggests the concept(s) of a main content display area designed to display multiple widgets that is also configured to display a single widget in a full screen mode, such that the widget covers the entire main content display area, ¶¶ 132-133 and 139-140 and figs. 3-4. Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar at the top edge of a page, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon [identifiers] identifying a webpage associate with each of the number of tabs, ¶ 216 and figs. 7A and 8A, wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, ¶ 217 and fig. 7A)
and in response to detecting an area selection operation in an identifier area where one of the identifiers of the at least two selected hosted applications displayed at the page edge is located, displaying a page of the selected hosted application indicated by the one of the identifiers. (Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar at the top edge of a page, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon [identifiers] identifying a webpage associate with each of the number of tabs, ¶ 216 and figs. 7A and 8A, wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, ¶ 217 and fig. 7A)


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine (US 20120290955 A1) in view of Klask (US 20110214078 A1), Karunamuni (US 20150346929 A1) and Hughes (US 20090192849 A1), as applied to claim 7 above, and further in view of and Lin; Gang et al. (hereinafter Lin – US 20200142554 A1)Rauschenbach; Tina et al. (hereinafter Rauschenbach – US 20170329499 A1).

Claim 8:
	The rejection of claim 7 is incorporated. Quine, as modified, further teaches
wherein the displaying the page of one of the at least two selected hosted applications in full screen in the homepage of the combined hosted application comprising: displaying the page of one of the at least two selected hosted applications in full screen in the combined hosted application […]. (Hughes teaches/suggests the concept(s) of a main content display area designed to display multiple widgets that is also configured to display a single widget in a full screen mode, such that the widget covers the entire main content display area, ¶¶ 132-133 and 139-140 and figs. 3-4.)
Quine, as modified, does not appear to expressly teach 
if the number of the at least two selected hosted applications is above a preset number threshold. 
However, Rauschenbach teaches/suggests the concept(s) of displaying a panel in full screen mode, when a maximum number of panels is reached, ¶ 124 and 5A. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Quine by applying the concept(s) of displaying a panel in full screen mode, when a maximum number of panels is reached, as taught/suggested by Rauschenbach.
One would have been motivated to make such a combination in order to improve the flexibility of the method by allowing display of pages beyond that the number supported by the display, Rauschenbach ¶ 124.
In combination, Quine, as modified, teaches/suggests 
wherein the displaying the page of one of the at least two selected hosted applications in full screen in the homepage of the combined hosted application comprising: displaying the page of one of the at least two selected hosted applications in full screen in the combined hosted application if the number of the at least two selected hosted applications is above a preset number threshold. (Quine teaches displaying a homepage of the combined hosted application, as explained above for claim 2. Hughes teaches/suggests the concept(s) of a main content display area designed to display multiple widgets that is also configured to display a single widget in a full screen mode, such that the widget covers the entire main content display area, ¶¶ 132-133 and 139-140 and figs. 3-4. Rauschenbach teaches/suggests the concept(s) of displaying a panel in full screen mode, when a maximum number of panels is reached, ¶ 124 and 5A)
Further concerning claim(s) 8: Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (see MPEP § 2103.I.C.). Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “if” condition without positively reciting a step in which the condition is actually met (as opposed to optionally met). Specifically, the optional language in these claims are:
“displaying the page of one of the at least two selected hosted applications in full screen in the combined hosted application if the number of the at least two selected hosted applications is above a preset number threshold”.
For compact prosecution purposes only, the examiner interpreted the claim as requiring the step, and has mapped the limitation to prior art. However, correction is required, if the applicant wishes to positively limit the claim. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine (US 20120290955 A1) in view of Klask (US 20110214078 A1), as applied to claim 1 above, and further in view of Chang; Xu et al. (hereinafter Chang – US 20170277390 A1).

CN108932147A Method for switching hosting application
Frohwein; Robert J.	US 20100023874 A1 (widget controller)
LIN; Gang et al.	US 20200142554 A1 (Navigation based on swiping)
includes representations of a plurality of the applications or content 132, such as icon, tiles, textual descriptions, and so on, includes executable widgets, 



Claim 9:
	The rejection of claim 1 is incorporated. Quine does not appear to expressly teach 
wherein the method further comprising: in response to detecting a page selection operation on a target page of one of the selected hosted applications 
However, Chang teaches/suggests the concept(s) of providing a user with a graphical user interface for selecting a start page [launch page] as a user-defined start page, Abstract and ¶ 25 and figs. 2A-2B and 3-4.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Quine to include the concept(s) of providing a user with a graphical user interface for selecting a start page [launch page] as a user-defined start page, as taught/suggested by Chang.
One would have been motivated to make such a combination in order to improve the efficiency and ease of interaction provided by the method, Chang ¶ 11.
In combination, Quine, as modified, teaches/suggests 
wherein the method further comprising: in response to detecting a page selection operation on a target page of one of the selected hosted applications (Quine, as modified in claim 1, teaches the creating of a combined hosted application as a page among other pages. Chang teaches/suggests the concept(s) of providing a user with a graphical user interface for selecting a start page [launch page] as a user-defined start page, Abstract and ¶ 25 and figs. 2A-2B and 3-4).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine (US 20120290955 A1) in view of Klask (US 20110214078 A1), as applied to claim 2 above, and further in view of NNNNNNNNNN


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine (US 20120290955 A1) in view of Klask (US 20110214078 A1), as applied to claim 1 above, and further in view of Karunamuni (US 20150346929 A1), Han; Kapsu et al. (hereinafter Han – US 20160077708 A1), and Kopp; Kevin et al. (hereinafter Kopp – US 20100114995 A1).




However, Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon identifying a webpage associate with each of the number of tabs [the number of subareas is identical with the number of selected hosted applications], ¶ 216 and fig. 7A, wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, ¶ 217 and fig. 7A.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Quine to include the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon identifying a webpage associate with each of the number of tabs [the number of subareas is identical with the number of selected hosted applications], wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, as taught/suggested by Karunamuni.
One would have been motivated to make such a combination in order to more efficiently organize the display of large number of content, Karunamuni ¶¶ 4 and ¶¶ 31-32.






Claim 11:
	The rejection of claim 1 is incorporated. Quine further teaches 
receiving an icon selection operation (an application/data model may include representations [profile] of pages and widgets, which include metadata such as names of each page and widget, among other things, ¶¶  101 and 149, and that such metadata may include an image [icon] associated with each widget that the user may interactively identify [icon selection operation], ¶¶ 6 and 295 and fig. 23). 
Quine does not appear to expressly teach
wherein the identifier comprises an icon, 
and the method further comprising: acquiring an icon generation mode for the combined hosted application;
if the icon generation mode is configured as an all-icon mode, generating a thumbnail of icons of the at least two selected hosted applications, and determining the thumbnail as the icon of the combined hosted application;
and if the icon generation mode is configured as a custom mode, receiving an icon selection operation, determining at least two icons indicated by the icon selection operation from the icons of the at least two selected hosted applications, generating a thumbnail of the at least two icons, and determining the thumbnail of the at least two icons as the icon of the combined hosted application. 

 Quine does not appear to expressly teach 
wherein the identifier comprises an icon. 
However, Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs include information associated with each of the tabs, such as an icon identifying a webpage [identifier comprises an icon] associate with each of the number of tabs, ¶ 216 and fig. 7A, wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, ¶ 217 and fig. 7A.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Quine to include the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon identifying a webpage associate with each of the number of tabs [the number of subareas is identical with the number of selected hosted applications], wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, as taught/suggested by Karunamuni.
One would have been motivated to make such a combination in order to more efficiently organize the display of large number of content, Karunamuni ¶¶ 4 and ¶¶ 31-32.
Quine does not appear to expressly teach 
generating a thumbnail of icons of the at least two selected hosted applications, and determining the thumbnail as the icon of the combined hosted application
determining at least two icons indicated by the icon selection operation from the icons of the at least two selected hosted applications, generating a thumbnail of the at least two icons, and determining the thumbnail of the at least two icons as the icon of the combined hosted application.
However, Han teaches/suggests the concept(s) of a combined application icon [thumbnail] that is generated by selecting and merging two or more application icons, ¶¶ 115, 121 and 126, and figs. 2A-2C and 11.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Quine to include the concept(s) of a combined application icon [thumbnail] that is generated by selecting and merging two or more application icons, as taught/suggested by Han.
One would have been motivated to make such a combination in order to improve the method by allowing more efficient manipulation of icons on limited display resources, Han ¶¶ 6 and 165.
Quine, as modified, does not appear to expressly teach 
and the method further comprising: acquiring an icon generation mode for the combined hosted application
and that the generated thumbnail is generated and/or the receiving of the icon selection operation occurs “if the icon generation mode is configured as an all-icon mode” or “if the icon generation mode is configured as a custom mode” . 
However, Kopp teaches/suggests the concept(s) of a document/file generating system that is operable in manual/hybrid or automatic modes, wherein an in an automatic mode, the system automatically selects a document set to generate a new document, and wherein in hybrid/manual modes, the system receives user selections of documents to be included/merged into the generated document, ¶¶ 22 and 25-26 and fig. 2a. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Quine to include the concept(s) of a document/file generating system that is operable in manual/hybrid or automatic modes, wherein an in an automatic mode, the system automatically selects a document set to generate a new document, and wherein in hybrid/manual modes, the system receives user selections of documents to be included/merged into the generated document, as taught/suggested by Kopp.
One would have been motivated to make such a combination in order to improve the flexibility method by better meeting the needs of the user, Kopp ¶ 25.
In combination, Quine, as modified, teaches/suggests 
wherein the identifier comprises an icon, (Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs include information associated with each of the tabs, such as an icon identifying a webpage [identifier comprises an icon] associate with each of the number of tabs, ¶ 216 and fig. 7A, wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, ¶ 217 and fig. 7A.)
and the method further comprising: acquiring an icon generation mode for the combined hosted application;
if the icon generation mode is configured as an all-icon mode, generating a thumbnail of icons of the at least two selected hosted applications, and determining the thumbnail as the icon of the combined hosted application; (Han teaches/suggests the concept(s) of a combined application icon [thumbnail] that is generated by selecting and merging two or more application icons, ¶¶ 115, 121 and 126, and figs. 2A-2C and 11. Kopp teaches/suggests the concept(s) of a document/file generating system that is operable in manual/hybrid or automatic modes, wherein an in an automatic mode, the system automatically selects a document set to generate a new document, and wherein in hybrid/manual modes, the system receives user selections of documents to be included/merged into the generated document, ¶¶ 22 and 25-26 and fig. 2a. Herein, it is interpreted that an all-icon mode is a mode not requiring additional user selection of image for combined hosted application icon)
and if the icon generation mode is configured as a custom mode, receiving an icon selection operation, determining at least two icons indicated by the icon selection operation from the icons of the at least two selected hosted applications, generating a thumbnail of the at least two icons, and determining the thumbnail of the at least two icons as the icon of the combined hosted application. (Quine further teaches receiving an icon selection operation, ¶¶ 6, 101, 149 and 295 and fig. 23. Han teaches/suggests the concept(s) of a combined application icon [thumbnail] that is generated by selecting and merging two or more application icons, ¶¶ 115, 121 and 126, and figs. 2A-2C and 11. Kopp teaches/suggests the concept(s) of a document/file generating system that is operable in manual/hybrid or automatic modes, wherein an in an automatic mode, the system automatically selects a document set to generate a new document, and wherein in hybrid/manual modes, the system receives user selections of documents to be included/merged into the generated document, ¶¶ 22 and 25-26 and fig. 2a. Herein, it is interpreted that an custom mode is a mode requiring additional user selection of image for combined hosted application icon)


20100114995.pn. and (automatic$4 manual$4) near4 (mode) with  (generat$)

Instant: [0042] In these implementations, a thumbnail may be generated in various ways and the generated thumbnail of the combined hosted application is enabled to represent the combined hosted application accurately. In addition, in some cases, the user may be involved in the process of generating the icon with customization from the user, which enables the generated identifier to reflect more of the user's will and provides richer generation results.

Further concerning claim(s) 11: As mentioned above for claim 8, language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Here, the claim(s) includes/include language that makes/make the step(s) optional but does/do not require it/them by stating a/an “if” condition without positively reciting a step in which the condition is actually met (as opposed to optionally met). Specifically, the optional language in these claims are:
“if the icon generation mode is configured as an all-icon mode, generating a thumbnail of icons of the at least two selected hosted applications, and determining the thumbnail as the icon of the combined hosted application”.
“if the icon generation mode is configured as a custom mode, receiving an icon selection operation, determining at least two icons indicated by the icon selection operation from the icons of the at least two selected hosted applications, generating a thumbnail of the at least two icons, and determining the thumbnail of the at least two icons as the icon of the combined hosted application”
For compact prosecution purposes only, the examiner interpreted the claim as requiring the steps, and has mapped the limitations to prior art. However, correction is required, if the applicant wishes to positively limit the claim. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quine (US 20120290955 A1) in view of Klask (US 20110214078 A1), as applied to claim 1 above, and further in view of Karunamuni (US 20150346929 A1).

Claim 12:
	The rejection of claim 1 is incorporated. Quine, as modified, further teaches
[…], and the method further comprising: displaying information indicating that an icon is to be determined, (Klask further teaches that for adding an image [icon] component to webpage, a user is presented with a file explorer [displaying information indicating that an icon is to be determined] and then the user selects the image(s), ¶¶ 56 and 62)
receiving an input image, wherein the input image is an image selected by a user on the terminal device (Quine teaches that an application/data model may include representations of pages and widgets, which include metadata such as names of each page and widget, among other things, ¶¶  101 and 149, and that such metadata may include an image associated with each widget that the user may interactively identify [receiving an input image, wherein the input image is an image selected by a user], ¶¶ 6 and 295 and fig. 23, and the method(s) performed by client device(s) 104 [on the terminal device], ¶¶  64 and 71-80 and figs. 1 and 2A)
and determining the image as the icon of the combined hosted application. (Quine further teaches that widgets may include compound widgets, Abstract and ¶ 17, among others. Klask teaches/suggests the concept(s) of adding new webpages comprises one or more widgets [combined hosted application], which includes , ¶ 62 and figs. 8-9. Klask further teaches that for adding an image [icon] component to webpage, a user is presented with a file explorer [displaying information indicating that an icon is to be determined] and then the user selects the image(s), ¶¶ 56 and 62. Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs include information associated with each of the tabs, such as an icon identifying a webpage associate with each of the number of tabs, ¶ 216 and fig. 7A)

20110214078.pn. and component near4 (add$4 new$3) and (component with (icon image))

Quine does not appear to expressly teach 
wherein the identifier comprises an icon, 
and the method further comprising: displaying information indicating that an icon is to be determined, receiving an input image, wherein the input image is an image selected by a user on the terminal device;
and determining the image as the icon of the combined hosted application. ()

 Quine does not appear to expressly teach 
wherein the identifier comprises an icon. 
However, Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs include information associated with each of the tabs, such as an icon identifying a webpage [identifier comprises an icon] associate with each of the number of tabs, ¶ 216 and fig. 7A, wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, ¶ 217 and fig. 7A.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Quine to include the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs [subareas] include information associated with each of the tabs, such as an icon identifying a webpage associate with each of the number of tabs [the number of subareas is identical with the number of selected hosted applications], wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, as taught/suggested by Karunamuni.
One would have been motivated to make such a combination in order to more efficiently organize the display of large number of content, Karunamuni ¶¶ 4 and ¶¶ 31-32.
NNNNNNNN does not appear to expressly teach 
NNNNNNNNNNNNNNNNN. 
However, NNNNNNNN teaches/suggests the concept(s) of NNNNNNNNNNNNNNNNN, NNNNNNNN. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the NNNNNNN of NNNNNNNN to include the concept(s) of NNNNNNN, as taught/suggested by NNNNNNNN.
One would have been motivated to make such a combination in order to NNNNNNNNNNN, NNNNN, NNN.
In combination, Quine, as modified, teaches/suggests 
wherein the identifier comprises an icon (Quine teaches application identifiers. Karunamuni teaches/suggests the concept(s) of displaying a number of tabs in a tab bar, wherein the number of tabs include information associated with each of the tabs, such as an icon identifying a webpage [identifier comprises an icon] associate with each of the number of tabs, ¶ 216 and fig. 7A, wherein when one of the tabs is selected, it is set as an active tab, and contents related to the active tab, such as the webpage, is displayed to the user, and the active tab is visually distinguished from the non-active tabs, ¶ 217 and fig. 7A)

Double Patenting
#########
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Frohwein; Robert (US 20090235149 A1), pertinent for disclosing a widget controller associated with a plurality of widgets [combined hosted application], which is able to cycle among the multiple widgets to display a selected widget, Abstract.
Park; Mi-ju et al. (US 20100100903 A1), pertinent for disclosing the concept of generating a widget group based on a number of selected widgets, ¶ 76.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        

/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175